Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-7, 9, 11-12, and 14-16, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, and 15-19 of Application No. 15/908,768 to Masuda et al. (US 2019/0266295) in view of in view of Konrardy et al. (US Patent No. 10,223,479), and Mars (US 2019/0102494).

Referring to claims 1, 9, and 16,

Masuda, which is directed to proactive vehicle maintenance scheduling based on one or more digital twin simulation, discloses generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing the vehicle as it exists in a real- world (Masuda claims 1, 9 and 16. While the claims in Masuda are narrower it still claims what is covered by the broad claims set forth in the present application. Particularly Masuda claims 1, 9 and 16 recite in pertinent part “generating a digital twin of a vehicle; receiving digital data recorded by a sensor and describing the vehicle as it exists in a real-world and one or more historical journeys of the vehicle in the real-world.)

Masuda does not explicitly disclose generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle.
 
However Konrardy, which is directed to testing the operation of autonomous or semi-autonomous operation features in a virtual test environment, teaches:

generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, (Konrardy column 31 lines 34-59 teaching in some embodiments, the computer system may access a first set of sensor data and sequentially update the sensor data using the determined responses of the simulated autonomous operation feature. Thus, the test input signals may include input signals stored in a database and accessed by a testing program or application for presentation to the software routines of the autonomous operation feature being tested. Additionally, or alternatively, the computer system may generate sensor input signals based on a simulation of a physical test environment and update the virtual test environment based on the determined responses of the autonomous operation features. In some embodiments, a virtual testing program or application may further control the virtual testing process and may simulate the operation of a virtual vehicle within a virtual test environment. The virtual test environment may include a computer simulation of an environment in which an autonomous vehicle may be expected to operate (e.g., a congested highway, a city street with multiple intersections, etc.). The virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program may further simulate the presence or operation of other vehicles, traffic control devices, obstacles, pedestrians, or other relevant features of a vehicle environment. Konrardy column 32 lines 6-20 teaching in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). Konrardy column 44 lines 26-36 teaching in some embodiments, a database or log may store the control decision data and associated information. In further embodiments, the entries in such log or database may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry. Such data may facilitate evaluating the autonomous or semi-autonomous technology, functionality, system, and/or equipment in hypothetical situations.)

wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle. (Konrardy column 25 lines 2-11 teaching the sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road material, traction, or slope), signs or signals (e.g., traffic signals, construction signs, building signs or numbers, or control gates), or other information relating to the vehicle's environment. Konrardy column 31 lines 52-59 teaching the virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program may further simulate the presence or operation of other vehicles, traffic control devices, obstacles, pedestrians, or other relevant features of a vehicle environment. Konrardy column 32 lines 6-20 teaching in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). The examiner is interpreting the virtual test environment takes into consideration dynamic (other vehicles, pedestrians, and animals) and static (trees, buildings, barriers, and gates) objects in the simulation of the virtual vehicle in the virtual environment.)

One of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed in Masuda and Konrardy as Konrardy develops on the analysis of a vehicle in a virtual environment.  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Konrardy to incorporate wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured, with the motivation of incorporating acquired sensor data to determine how a vehicle will respond in a virtual environment. (Konrardy column 31 lines 52-59 and Konrardy column 32 lines 6-20.)

Masuda in view of Konrardy does not explicitly disclose updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchases.

However Mars, which is directed to tracking incremental damage accumulation, teaches

updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world;  (Mars paragraph 23 teaching the simulator receives the periodic residual life simulation from the administration subsystem. The simulator also receives the operating history data of the physical asset from the administration subsystem. The simulator further updates the digital twin of the physical asset with the operating history data of the physical asset, using a fatigue solver algorithm to update the current damage state of the digital twin, thereby providing an updated digital twin.) 

and generating an electronic report describing the vehicle based on the simulation and the updated digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchases.  (Mars Abstract teaching a digital twin system for predicting a residual life of a physical asset includes a user computer which permits the user to receive damage event warnings, end of life warnings, and status reports. The simulator is configured to update the digital twin and generate residual life predictions. Mars paragraph 16 teaching that the system maintains the current damage state of a digital twin to reflect the effects of all operating history received from the sensors. The system may automatically generate status reports, maintenance reminders, diagnostics and warnings based upon computed estimates of remaining fatigue life. Mars paragraph 23 teaching the simulator then generates a residual life prediction for the physical asset by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin. The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation. Mars paragraph 24 teaching the digital twin system for predicting a residual life of a physical asset includes at least one user computer and at least one server. The user computer has a graphical user interface permitting a user to receive damage event warnings, end of life warnings, and status reports.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Masuda and Mars as Mars further develops the determination of damage associated with an asset through the use of a digital twins.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Konrardy and Mars to incorporate updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchases with the motivation of using digital twins for predictive maintenance allowing an engineer to know if an article requires maintenance before any wear or damage is noticed. (Mars paragraph 15) 

Referring to claims 3, 11, and 18,

Masuda further discloses wherein the digital data describes a state of one or more vehicle components of the vehicle that are selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component. (Masuda claims 3, 11, and 18 discloses one component selected which covers the amended claim subject matter “one or more”. While the claims in Masuda are narrower it still claims what is covered by the broad claims set forth in the present application. Particularly Masuda claims 1, 9 and 16 recite in pertinent part “wherein: the digital data describes a state of the component of the vehicle and the component is selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component” )

Referring to claims 4, 12, and 19, 

Konrardy further teaches wherein the sensor is an element of the vehicle. ((Konrardy column 16 line 53 to column 17 line 6 teaching the sensors 120 may be removably or fixedly installed within the vehicle 108 and may be disposed in various arrangements to provide information to the autonomous operation features. Among the sensors 120 may be included one or more of a GPS unit, a radar unit, a LIDAR unit, an ultrasonic sensor, an infrared sensor, a camera, an accelerometer, a tachometer, or a speedometer. Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), lane markings, or signs or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108. Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. Information generated or received by the sensors 120 may be communicated to the on-board computer 114 or the mobile device 110 for use in autonomous vehicle operation. Konrardy column 32 lines 6-20 teaching in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle).)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Mars and Konrardy to incorporate wherein the sensor is an element of the vehicle with the motivation of incorporating sensor information regarding operation of the vehicle into virtual simulation. (Konrardy column 32 lines 6-20)

Referring to claim 6, 

Masuda further discloses wherein the vehicle is an autonomous vehicle. (Masuda claim 6 discloses the claim verbatim.)

Referring to claims 7 and 15, 

Masuda further discloses wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop. (Masuda claims 7 and 15 disclose the claims verbatim.)

Referring to claim 14, 

Masuda further discloses wherein the vehicle is a Highly Autonomous Vehicle. (Masuda claim 14 discloses the claim verbatim.)

Claims 2, 8, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of Application No. 15/908,768 to Masuda et al. (US 2019/0266295) in view of Konrardy et al. (US Patent No. 10,223,479), Mars (US 2019/0102494), and Canedo et al. (2020/0134639).

Referring to claims 2, 10, and 17, 

Masuda in view of Konrardy and Mars does not discloses wherein the digital twin is based on a vehicle identification number for the vehicle. 

However Canedo, which is directed to modeling product data related to lifecycle of a product, including an API configured to connect with one or more data sources of different type via one or more computer based product management tools teaches wherein the digital twin is based on a vehicle identification number for the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Canedo as Canedo further develops how information related to a real world object may be linked to generate a digital twin. 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Konrardy, Mars, and Canedo to incorporate wherein the digital twin is based on a vehicle identification number for the vehicle with the motivation of incorporating information associated with a VIN of a vehicle to generate a digital twin. (Canedo paragraph 17)

Referring to claim 8, 

Canedo further teaches, wherein the digital twin uses design data that describes a model of the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle) 

	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Konrardy, Mars, and Canedo to incorporate wherein the digital twin uses design data that describes a model of the vehicle with the motivation of enabling access to a greater volume of digital information related to the vehicle, such as model data of the car. (Canedo paragraph 17)

Claims 5, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of Application No. 15/908,768 to Masuda et al. (US 2019/0266295) in view of Konrardy et al. (US Patent No. 10,223,479), Mars (US 2019/0102494), and Govindappa et al. (US 2018/0257683).

Masuda in view of Konrardy and Mars does not disclose receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation.

However Govindappa, which is directed to generating a digital twin of a subsystem of a vehicle based on obtained parameters, teaches:

 receive route data associated with the vehicle; (Govindappa paragraph 5 teaching a system is provided that includes one or more processors configured to obtain operating parameters of a subsystem of a vehicle that is configured to travel along a route during a trip. The one or more processors are configured to generate a digital twin of the subsystem based on the operating parameter. Govindappa paragraph 28 teaching the diagnostic database 128 is configured to obtain and store information about the fleet 106. For example, the diagnostic database 128 may store information about the identities of the vehicles 104 a-d in the fleet 106, information about the routes 102 a-c traveled by the vehicles 104, information about trips taken by the vehicles 104 along the routes 102, and the like, over a period of time. For example, the diagnostic database 128 may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors 114. The operating parameters represent actual monitored performance data of the subsystems, and may include a coolant temperature, an oil temperature, a manifold air temperature, a tractive output (e.g., horsepower), an emissions output, a fuel consumption rate, and the like.)

 estimate a future journey for the vehicle based on the route data; (Govindappa paragraph 17 teaching for example, one or more embodiments are directed to utilizing current (e.g., real-time) vehicle data and/or historical vehicle data of a vehicle on a trip to evaluate the actual performance of the vehicle on the trip relative to simulated performance of the vehicle on the trip derived using a dynamic physics-based model. Govindappa paragraph 18 teaching the systems and methods generate a digital twin for the subsystem using the operating parameters that are obtained and other information about the trip, such as environmental conditions experienced by the vehicle during the trip. The digital twin is executed in a physics-based model that is associated with the corresponding subsystem to produce the simulated performance data of the subsystem during the trip. Govindappa paragraph 22 teaching the systems and methods may take various actions in response to determining the performance index of the subsystem of the vehicle. Furthermore, the systems and method may change a task (e.g., switch or cancel a planned trip) of the vehicle to reduce the risk of failure during performance of the planned task. Govindappa paragraph 40 teaching the energy management system 222 may generate and/or retrieve a trip plan for a trip of the vehicle 104. The trip plan may designate operational settings of the propulsion-generating vehicle 104 as a function of one or more of time, location, or distance along a route for a trip. Movement of the vehicle 104 according to the operational settings designated by the trip plan may reduce fuel consumed, total trip time, and/or emissions generated by the vehicle 104 relative to the vehicle 104 traveling according to manual control.)

estimate road conditions for the future journey;  (Govindappa paragraph 27 teaching at least some of the sensors 114 may also monitor environmental conditions experienced by the vehicle 104, such as ambient temperature, humidity, barometric pressure, altitude, wind, precipitation, and the like. The sensors 114 are configured to provide data representing the values of the monitored operating parameters and environmental conditions to the vehicle control system 110 of the respective vehicle 104. Govindappa paragraph 51 teaching the designated model is configured to run a simulation to model the expected performance of the subsystem during the trip when exposed to the same conditions that the vehicle 104 was actually exposed to during the trip (e.g., for a completed trip). Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions.)

execute the simulation based on the future journey and the road conditions; (Govindappa paragraph 8 teaching the one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. The one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. Govindappa paragraph 55 teaching the execution of the digital twin of the subsystem with the designated model produces simulated performance data. The simulated performance data represents expected behavior or output of the subsystem during the trip when exposed to the given conditions.) 

 and determine that a component failure was detected in the simulation. (Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions. Govindappa paragraph 59 teaching since the subsystem did not perform as expected, the subsystem is predicted to be in poor, such that one or more components of the subsystem may be damaged and/or in need of maintenance. Depending on the extent of the damage, the subsystem may fail during a subsequent trip that is within the prescribed capability of the subsystem. Therefore, at 418, the likelihood of failure of the subsystem is predicted to be higher than the likelihood of failure when the subsystem is determined to be within the satisfactory health range. Govindappa paragraph 63 teaching at 428, the performance index may be used to limit a speed of the vehicle, limit an acceleration of the vehicle, limit a power output of an engine, and/or limit a distance traveled by the vehicle. For example, if the propulsion subsystem 208 of a vehicle 104 has a relatively poor quantitative performance index of 3, then certain limits may be established to reduce the strain on the propulsion subsystem 208 in order to reduce the likelihood of a failure during the current trip or upcoming trips. The operational limits correspond to the afflicted subsystem. Therefore, if the cooling subsystem is determined to have a poor health, the acceleration and power output of the engine may be limited to reduce the load on the cooling system to dissipate heat from the engine. The operational limits may be narrower than limits set according to regulations (e.g., a speed limit for the route).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Masuda and Govindappa as Govindappa further develops simulating a future trip to identify whether a failure occurs through the use of a digital twin.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Masuda in view of Konrardy, Mars, and Govindappa to incorporate receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation with the motivation of predicting whether a failure will occur during a future trip such that preventative maintenance may be scheduled prior to such trip. (Govindappa paragraph 23)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, 9, 11-12, and 14-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US Patent No. 10,223,479) and Mars (US 2019/0102494).

Referring to claims 1, 9, and 16,

Konrardy, which is directed to testing the operation of autonomous or semi-autonomous operation features in a virtual test environment, discloses:

generating a digital twin of a vehicle; (Konrardy column 31 line 41 to column 32 line 22 disclosing additionally, or alternatively, the computer system may generate sensor input signals based on a simulation of a physical test environment and update the virtual test environment based on the determined responses of the autonomous operation features. In some embodiments, a virtual testing program or application may further control the virtual testing process and may simulate the operation of a virtual vehicle within a virtual test environment. The virtual test environment may include a computer simulation of an environment in which an autonomous vehicle may be expected to operate (e.g., a congested highway, a city street with multiple intersections, etc.). The virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program or application may then present the test input signals to the software routines and cause test output signals to be generated in response to the test input signals. From these test output signals, the virtual testing program may then predict the response of the virtual vehicle to the test output signals, including the responses of the virtual vehicle in relation to other virtual vehicles or other features in the simulated virtual test environment. In any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). The examiner is interpreting that a digital twin of the vehicle is generated (i.e. the virtual vehicle) and simulated in a virtual environment to test autonomous features of the vehicle. )

receiving digital data recorded by a sensor and describing the vehicle as it exists in a real- world (Konrardy column 32 lines 6-22 disclosing in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle).)

generating a simulation that includes, based on the digital data, a virtual version of the vehicle that is correspondingly altered from when the vehicle was manufactured (Konrardy column 31 lines 34-59 disclosing in some embodiments, the computer system may access a first set of sensor data and sequentially update the sensor data using the determined responses of the simulated autonomous operation feature. Thus, the test input signals may include input signals stored in a database and accessed by a testing program or application for presentation to the software routines of the autonomous operation feature being tested. Additionally, or alternatively, the computer system may generate sensor input signals based on a simulation of a physical test environment and update the virtual test environment based on the determined responses of the autonomous operation features. In some embodiments, a virtual testing program or application may further control the virtual testing process and may simulate the operation of a virtual vehicle within a virtual test environment. The virtual test environment may include a computer simulation of an environment in which an autonomous vehicle may be expected to operate (e.g., a congested highway, a city street with multiple intersections, etc.). The virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program may further simulate the presence or operation of other vehicles, traffic control devices, obstacles, pedestrians, or other relevant features of a vehicle environment. Konrardy column 32 lines 6-20 disclosing in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). Konrardy column 44 lines 26-36 disclosing in some embodiments, a database or log may store the control decision data and associated information. In further embodiments, the entries in such log or database may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry. Such data may facilitate evaluating the autonomous or semi-autonomous technology, functionality, system, and/or equipment in hypothetical situations.) 

wherein the simulation causes static objects and dynamic objects to behave as real-world objects in relation to the virtual version of the vehicle. (Konrardy column 25 lines 2-11 disclosing the sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road material, traction, or slope), signs or signals (e.g., traffic signals, construction signs, building signs or numbers, or control gates), or other information relating to the vehicle's environment. Konrardy column 31 lines 52-59 disclosing the virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. The virtual testing program may further simulate the presence or operation of other vehicles, traffic control devices, obstacles, pedestrians, or other relevant features of a vehicle environment. Konrardy column 32 lines 6-20 disclosing in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). The examiner is interpreting the virtual test environment takes into consideration dynamic (other vehicles, pedestrians, and animals) and static (trees, buildings, barriers, and gates) objects in the simulation of the virtual vehicle in the virtual environment.) 

Konrardy does not explicitly disclose updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchases. 

However Mars, which is directed to tracking incremental damage accumulation, teaches

updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world;  (Mars paragraph 23 teaching the simulator receives the periodic residual life simulation from the administration subsystem. The simulator also receives the operating history data of the physical asset from the administration subsystem. The simulator further updates the digital twin of the physical asset with the operating history data of the physical asset, using a fatigue solver algorithm to update the current damage state of the digital twin, thereby providing an updated digital twin.) 

and generating an electronic report describing the vehicle based on the simulation and the updated digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchases.  (Mars Abstract teaching a digital twin system for predicting a residual life of a physical asset includes a user computer which permits the user to receive damage event warnings, end of life warnings, and status reports. The simulator is configured to update the digital twin and generate residual life predictions. Mars paragraph 16 teaching that the system maintains the current damage state of a digital twin to reflect the effects of all operating history received from the sensors. The system may automatically generate status reports, maintenance reminders, diagnostics and warnings based upon computed estimates of remaining fatigue life. Mars paragraph 23 teaching the simulator then generates a residual life prediction for the physical asset by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin. The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation. Mars paragraph 24 teaching the digital twin system for predicting a residual life of a physical asset includes at least one user computer and at least one server. The user computer has a graphical user interface permitting a user to receive damage event warnings, end of life warnings, and status reports.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Konrardy and Mars as Mars further develops on the determination of damage associated with an asset through the use of a digital twin.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Konrardy in view of Mars to incorporate updating the digital twin of the vehicle based on the simulation so that the digital twin is consistent with a condition of the vehicle as it exists in the real-world; and generating an electronic report describing the vehicle based on the simulation and the updated digital twin, wherein the electronic report includes a prediction that a particular part of the vehicle will need to be replaced or how the vehicle will perform if purchases with the motivation of using digital twins for predictive maintenance allowing an engineer to know if an article requires maintenance before any wear or damage is noticed. (Mars paragraph 15) 

Referring to claims 3, 11, and 18,

Konrardy further discloses wherein the digital data describes a state of one or more vehicle components of the vehicle that are selected from a group that consists of: an engine; a brake; a brake line; a fuel injector; a fuel line; a power steering unit; a transmission; a tire; a filter; a vehicle fluid; a brake pad; a brake rotor; a sensor; an onboard vehicle computer; a windshield; a battery; a windshield wiper; a windshield; an alternator; a spark plug; a sparkplug wire; a battery wire; a distributor cap; a vehicle body panel; a infotainment system component; and a powertrain component. (Konrardy column 16 line 53 to column 17 line 6 disclosing the sensors 120 may be removably or fixedly installed within the vehicle 108 and may be disposed in various arrangements to provide information to the autonomous operation features. Among the sensors 120 may be included one or more of a GPS unit, a radar unit, a LIDAR unit, an ultrasonic sensor, an infrared sensor, a camera, an accelerometer, a tachometer, or a speedometer. Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), lane markings, or signs or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108. Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. Information generated or received by the sensors 120 may be communicated to the on-board computer 114 or the mobile device 110 for use in autonomous vehicle operation.)

Referring to claims 4, 12, and 19, 

Konrardy further discloses wherein the sensor is an element of the vehicle. (Konrardy column 16 line 53 to column 17 line 6 disclosing the sensors 120 may be removably or fixedly installed within the vehicle 108 and may be disposed in various arrangements to provide information to the autonomous operation features. Among the sensors 120 may be included one or more of a GPS unit, a radar unit, a LIDAR unit, an ultrasonic sensor, an infrared sensor, a camera, an accelerometer, a tachometer, or a speedometer. Some of the sensors 120 (e.g., radar, LIDAR, or camera units) may actively or passively scan the vehicle environment for obstacles (e.g., other vehicles, buildings, pedestrians, etc.), lane markings, or signs or signals. Other sensors 120 (e.g., GPS, accelerometer, or tachometer units) may provide data for determining the location or movement of the vehicle 108. Other sensors 120 may be directed to the interior or passenger compartment of the vehicle 108, such as cameras, microphones, pressure sensors, thermometers, or similar sensors to monitor the vehicle operator and/or passengers within the vehicle 108. Information generated or received by the sensors 120 may be communicated to the on-board computer 114 or the mobile device 110 for use in autonomous vehicle operation. Konrardy column 32 lines 6-20 disclosing in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle).)

Referring to claim 6, 

Konrardy further discloses wherein the vehicle is an autonomous vehicle. (Konrardy column 43 lines 4-17 disclosing data may be generated by autonomous or semi-autonomous vehicles and/or vehicle mounted sensors (or smart sensors), and then collected by vehicle mounted equipment or processors, including Bluetooth devices, and/or an insurance provider remote processor or server. The data gathered may be used to analyze vehicle decision making. A processor may be configured to generate data on what an autonomous or semi-autonomous vehicle would have done in a given situation had the driver not taken over manual control/driving of the vehicle or alternative control actions not taken by the autonomous or semi-autonomous operation features. This type of control decision data (related to vehicle decision making) may be useful with respect to analyzing hypothetical situations.)

Referring to claims 7 and 15, 

Konrardy further discloses wherein multiple instances of the digital data are received over time as part of a feedback loop and the digital twin is recursively updated based on the digital data received in the feedback loop. (Konrardy column 24 line 61 to column 25 line 11 disclosing during operation, the sensors 120 may generate sensor data regarding the vehicle 108 and its environment. In some embodiments, one or more of the sensors 120 may preprocess the measurements and communicate the resulting processed data to the on-board computer 114. The controller 204 may receive sensor data from the sensors 120 at block 406. The sensor data may include information regarding the vehicle's position, speed, acceleration, direction, and responsiveness to controls. The sensor data may further include information regarding the location and movement of obstacles or obstructions (e.g., other vehicles, buildings, barriers, pedestrians, animals, trees, or gates), weather conditions (e.g., precipitation, wind, visibility, or temperature), road conditions (e.g., lane markings, potholes, road material, traction, or slope), signs or signals (e.g., traffic signals, construction signs, building signs or numbers, or control gates), or other information relating to the vehicle's environment. Konrardy column 31 lines 31-56 disclosing the simulated sensor inputs and/or test input signals may include sets of data corresponding to generated or recorded signals from a plurality of sensors. In some embodiments, the computer system may access a first set of sensor data and sequentially update the sensor data using the determined responses of the simulated autonomous operation feature. Thus, the test input signals may include input signals stored in a database and accessed by a testing program or application for presentation to the software routines of the autonomous operation feature being tested. Additionally, or alternatively, the computer system may generate sensor input signals based on a simulation of a physical test environment and update the virtual test environment based on the determined responses of the autonomous operation features. In some embodiments, a virtual testing program or application may further control the virtual testing process and may simulate the operation of a virtual vehicle within a virtual test environment. The virtual test environment may include a computer simulation of an environment in which an autonomous vehicle may be expected to operate (e.g., a congested highway, a city street with multiple intersections, etc.). The virtual testing program or application may, thus, generate a simulation of the operation of the virtual vehicle in the virtual test environment, including vehicle attributes such as position, speed, or momentum. Konrardy column 32 lines 6-20 disclosing in any of the foregoing virtual test environments, the input data may include sensor data recorded during operation of an autonomous (and/or semi-autonomous) vehicle 108, which may include operation by a vehicle operator or by other autonomous (and/or semi-autonomous) operation features. For example, a vehicle operator may choose to operate the vehicle 108 manually under some conditions (e.g., snow, fog, or construction), or the autonomous operation features may not support autonomous operation under such conditions. The sensors 120 of the vehicle 108 may, however, continue to collect and record data regarding the surrounding environment. The sensor data may then be used to simulate autonomous operation feature responses (i.e., the control signals the autonomous operation feature would have generated had it been in control of the vehicle). Konrardy column 44 lines 26-36 disclosing in some embodiments, a database or log may store the control decision data and associated information. In further embodiments, the entries in such log or database may include a timestamp indicating the date, time, location, vehicle environment, vehicle condition, autonomous operation feature settings, and/or autonomous operation feature configuration information associated with each entry. Such data may facilitate evaluating the autonomous or semi-autonomous technology, functionality, system, and/or equipment in hypothetical situations. The examiner is interpreting that the sensor data recorded during operation may be sequentially updated based on the simulated responses such that the virtual simulation of the virtual vehicle may include the attributes of the virtual vehicle’s metrics such as position, speed, momentum. )

Referring to claim 14, 

Konrardy further discloses wherein the vehicle is a Highly Autonomous Vehicle. (Konrardy 43 lines 4-17 disclosing data may be generated by autonomous or semi-autonomous vehicles and/or vehicle mounted sensors (or smart sensors), and then collected by vehicle mounted equipment or processors, including Bluetooth devices, and/or an insurance provider remote processor or server. The data gathered may be used to analyze vehicle decision making. A processor may be configured to generate data on what an autonomous or semi-autonomous vehicle would have done in a given situation had the driver not taken over manual control/driving of the vehicle or alternative control actions not taken by the autonomous or semi-autonomous operation features. This type of control decision data (related to vehicle decision making) may be useful with respect to analyzing hypothetical situations.)

Claims 2, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US Patent No. 10,223,479), Mars (US 2019/0102494), and Canedo et al. (2020/0134639).

Referring to claims 2, 10, and 17, 

Masuda in view of Webb, Rejen, and Mars does not discloses wherein the digital twin is based on a vehicle identification number for the vehicle. 

However Canedo, which is directed to modeling product data related to lifecycle of a product, including an API configured to connect with one or more data sources of different type via one or more computer based product management tools teaches wherein the digital twin is based on a vehicle identification number for the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Konrardy and Canedo as Canedo further develops how information related to a real world object may be linked to generate a digital twin. 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Konrardy in view of Mars, and Canedo to incorporate wherein the digital twin is based on a vehicle identification number for the vehicle with the motivation of incorporating information associated with a VIN of a vehicle to generate a digital twin. (Canedo paragraph 17)

Referring to claim 8, 

Canedo further teaches wherein the digital twin uses design data that describes a model of the vehicle. (Canedo paragraph 17 teaching that Figure 2 illustrates interconnections between an ontology model and an instance model of a digital twin graph. The digital twin graph may contain various inter-linked relationships within the instance model to the ontology model and the probabilistic graph model. The product data relating to a model of a car such as a Model B is represented by the temporal digital twin graph. One physical twin is represented by digital twin instance node labeled by its VIN in the instance model. There may be several links between the instance model and the ontology model including link between model B node and car node, each instance node may have links to digital twin units, such as related to product in use data generated by different sensors such as an engine sensor or ABS sensor related to the instance node. Canedo paragraph 20 using knowledge from the ontology model an inquiry to the digital twin graph may trigger an algorithm to search and locate an existing 3D model, which has an instance node linked to database of an aggregated product data tool which highlights the ABS subsystem for the model of the vehicle) 

	It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Konrardy in view of Mars and Canedo to incorporate wherein the digital twin uses design data that describes a model of the vehicle with the motivation of enabling access to a greater volume of digital information related to the vehicle, such as model data of the car. (Canedo paragraph 17)

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US Patent No. 10,223,479), Mars (US 2019/0102494), and Govindappa et al. (US 2018/0257683).

Referring to claims 5, 13, and 20.

Konrardy in view of Mars does not disclose receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation.

However Govindappa, which is directed to generating a digital twin of a subsystem of a vehicle based on obtained parameters, teaches:

 receive route data associated with the vehicle; (Govindappa paragraph 5 teaching a system is provided that includes one or more processors configured to obtain operating parameters of a subsystem of a vehicle that is configured to travel along a route during a trip. The one or more processors are configured to generate a digital twin of the subsystem based on the operating parameter. Govindappa paragraph 28 teaching the diagnostic database 128 is configured to obtain and store information about the fleet 106. For example, the diagnostic database 128 may store information about the identities of the vehicles 104 a-d in the fleet 106, information about the routes 102 a-c traveled by the vehicles 104, information about trips taken by the vehicles 104 along the routes 102, and the like, over a period of time. For example, the diagnostic database 128 may receive and log at least some of the operating parameters and environmental conditions that are monitored by the sensors 114. The operating parameters represent actual monitored performance data of the subsystems, and may include a coolant temperature, an oil temperature, a manifold air temperature, a tractive output (e.g., horsepower), an emissions output, a fuel consumption rate, and the like.)

 estimate a future journey for the vehicle based on the route data; (Govindappa paragraph 17 teaching for example, one or more embodiments are directed to utilizing current (e.g., real-time) vehicle data and/or historical vehicle data of a vehicle on a trip to evaluate the actual performance of the vehicle on the trip relative to simulated performance of the vehicle on the trip derived using a dynamic physics-based model. Govindappa paragraph 18 teaching the systems and methods generate a digital twin for the subsystem using the operating parameters that are obtained and other information about the trip, such as environmental conditions experienced by the vehicle during the trip. The digital twin is executed in a physics-based model that is associated with the corresponding subsystem to produce the simulated performance data of the subsystem during the trip. Govindappa paragraph 22 teaching the systems and methods may take various actions in response to determining the performance index of the subsystem of the vehicle. Furthermore, the systems and method may change a task (e.g., switch or cancel a planned trip) of the vehicle to reduce the risk of failure during performance of the planned task. Govindappa paragraph 40 teaching the energy management system 222 may generate and/or retrieve a trip plan for a trip of the vehicle 104. The trip plan may designate operational settings of the propulsion-generating vehicle 104 as a function of one or more of time, location, or distance along a route for a trip. Movement of the vehicle 104 according to the operational settings designated by the trip plan may reduce fuel consumed, total trip time, and/or emissions generated by the vehicle 104 relative to the vehicle 104 traveling according to manual control.)

estimate road conditions for the future journey;  (Govindappa paragraph 27 teaching at least some of the sensors 114 may also monitor environmental conditions experienced by the vehicle 104, such as ambient temperature, humidity, barometric pressure, altitude, wind, precipitation, and the like. The sensors 114 are configured to provide data representing the values of the monitored operating parameters and environmental conditions to the vehicle control system 110 of the respective vehicle 104. Govindappa paragraph 51 teaching the designated model is configured to run a simulation to model the expected performance of the subsystem during the trip when exposed to the same conditions that the vehicle 104 was actually exposed to during the trip (e.g., for a completed trip). Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions.)

execute the simulation based on the future journey and the road conditions; (Govindappa paragraph 8 teaching the one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. The one or more processors are configured to obtain operating parameters of a subsystem of a vehicle during a trip of the vehicle along a route and environmental conditions experienced by the subsystem during the trip. The one or more processors are configured to evaluate the operating parameters and the environmental conditions in a numerical model of the subsystem to generate simulated performance data of the subsystem. The simulated performance data represents expected performance of the subsystem during the trip based on the operating parameters and the environmental conditions experienced by the subsystem. Govindappa paragraph 55 teaching the execution of the digital twin of the subsystem with the designated model produces simulated performance data. The simulated performance data represents expected behavior or output of the subsystem during the trip when exposed to the given conditions.) 

 and determine that a component failure was detected in the simulation. (Govindappa paragraph 54 teaching the designated model may compare the digital twin of a specific subsystem with parameters and performance data of subsystems during previous trips with known outcomes (e.g., known coolant temperature increase due to heat absorbed from the engine). Based on similarities and/or differences with the previous trips of the same and/or similar subsystems exposed to the same and/or similar environmental conditions, the model can simulate (e.g., estimate or predict) performance of the subsystem during the selected trip. The model can be used to simulate performance of a subsystem during a past trip, during a current trip on which the vehicle is currently traveling, or during a future trip using forecasted parameters (e.g., cargo loads, tractive settings, etc.) and environmental conditions. Govindappa paragraph 59 teaching since the subsystem did not perform as expected, the subsystem is predicted to be in poor, such that one or more components of the subsystem may be damaged and/or in need of maintenance. Depending on the extent of the damage, the subsystem may fail during a subsequent trip that is within the prescribed capability of the subsystem. Therefore, at 418, the likelihood of failure of the subsystem is predicted to be higher than the likelihood of failure when the subsystem is determined to be within the satisfactory health range. Govindappa paragraph 63 teaching at 428, the performance index may be used to limit a speed of the vehicle, limit an acceleration of the vehicle, limit a power output of an engine, and/or limit a distance traveled by the vehicle. For example, if the propulsion subsystem 208 of a vehicle 104 has a relatively poor quantitative performance index of 3, then certain limits may be established to reduce the strain on the propulsion subsystem 208 in order to reduce the likelihood of a failure during the current trip or upcoming trips. The operational limits correspond to the afflicted subsystem. Therefore, if the cooling subsystem is determined to have a poor health, the acceleration and power output of the engine may be limited to reduce the load on the cooling system to dissipate heat from the engine. The operational limits may be narrower than limits set according to regulations (e.g., a speed limit for the route).)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Konrardy and Govindappa as Govindappa further develops simulating a future trip to identify whether a failure occurs through the use of a digital twin.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Konrardy in view of Mars and Govindappa to incorporate receive route data associated with the vehicle; estimate a future journey for the vehicle based on the route data; estimate road conditions for the future journey; execute the simulation based on the future journey and the road conditions; and determine that a component failure was detected in the simulation with the motivation of predicting whether a failure will occur during a future trip such that preventative maintenance may be scheduled prior to such trip. (Govindappa paragraph 23)


Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered.
In response to the applicant’s arguments on page 9 regarding the art rejections, the examiner finds persuasive Applicant’s invocation of 35 U.S.C. 102(b)(2)(C) that Masuda was subject to obligation of assignment to the same person. Therefore the examiner has withdrawn Masuda; however has applied Konrardy to disclose the associated limitations. Therefore the examiner has maintained the art rejections.  
				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fish (US 20180101775) – directed to using prescriptive analytics to analyze vehicle data and provide conclusions regarding a vehicle. See at least Fish paragraphs 6-8, 14, 19, 22-24, and 29-31.

	Misra et al. (US 20180240080) – directed to determining when to perform maintenance on equipment (e.g., inspection, repair, and/or replacement of the equipment. See at least Misra paragraphs 2, 13, 15, 17, 24-25, and 32-35. 

	Andersson (US 20170269681) – directed to an interaction test system and a method performed therein, for enabling safe interaction in a test environment between a first test object comprising a vehicle, and at least a second test object. See at least Andersson paragraphs 5, 7-8, 10-11, 13-14, 17-18, 29, 31, and 34.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.


/M.J.M./Examiner, Art Unit 3689
                                                                                                                                                                                                      
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689